ORDER

Pro se Tennessee resident Gary P. Berland appeals a district court judgment that dismissed his civil rights suit. The case has been referred to this panel pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Berland sued a California prosecuting attorney and others, apparently claiming that he was being maliciously prosecuted for nonpayment of child support. The district court dismissed the suit pursuant to 28 U.S.C. § 1915.
In his timely appeal, Berland argues that the district court erred by dismissing his suit. The defendants have not been served and have not filed a brief.
For the reasons stated by the district court in its October 18, 2001, order, we affirm the district court’s judgment. Rule 34(j)(2)(C), Rules of the Sixth Circuit.